Citation Nr: 0929969	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-34 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent 
for hypertrophic cardiomyopathy.

2.  Entitlement to an increased rating for sarcoidosis, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for overuse syndrome 
right knee, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for overuse syndrome 
left knee, currently evaluated as 10 percent disabling.
  



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to July 
1998. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran does not have chronic congestive heart failure, or a 
workload of 3 METs or less which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or a left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

2.  The preponderance of the evidence indicates that the 
Veteran's sarcoidosis manifests in pulmonary hypertension as 
evidenced by an Echocardiagram.
 
3.  The preponderance of the evidence indicates that the 
Veteran's hypertension has not been indicated as above 120 or 
more for his diastolic reading at any time during the 
pendency of his appeal.  

4.  The preponderance of the evidence indicates that the 
Veteran's bilateral knee condition manifests in complaints of 
pain and mild limitation of motion with mild degenerative 
changes by x-ray evidence, but without functional loss 
comparable to limitation of flexion of the leg to 45 degrees 
or less or limitation of extension to 10 degrees or more. 


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 60 percent for 
hypertrophic cardiomyopathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7020 (2008).

2.  An evaluation of 100 percent for sarcoidosis is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.124a, Diagnostic Codes 6600, 6846 (2008).

3.  The requirements for a rating in excess of 20 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2001); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2008). 

4.  The criteria for a disability rating in excess of 10 
percent for overuse syndrome of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5010, 5260, 5261 (2008).

5.  The criteria for a disability rating in excess of 10 
percent for overuse syndrome of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5010, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a January 2006 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence 
will be obtained by VA.  This letter advised the Veteran to 
submit or ask VA 
to obtain medical evidence detailing clinical findings, to 
submit lay statements 
from witnesses describing his symptoms, and/or to submit his 
own statement completely describing his symptoms, their 
frequency and severity, and any additional disablement his 
condition causes.  A March 2006 letter also informed 
the Veteran of the necessity of providing medical or lay 
evidence demonstrating the level of disability, and the 
effect that the symptoms has on his employment and daily 
life.  The notice also provided examples of pertinent medical 
and lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
increased compensation.  The letter also notified the Veteran 
of the evidence needed to establish an effective date.  The 
claim was last readjudicated in August 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records, 
and VA examination reports.  The Veteran indicated during 
July 2006 that he had no additional evidence and that he was 
receiving treatment for all of his claimed conditions at the 
VA Medical Center (VAMC).  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Relevant rating schedule criteria 
were provided in the August 2007 statement of the case and 
the February 2008 supplemental statement of the case.  The 
Board notes that the Veteran described his current 
symptomatology and the impact of his disability on his daily 
life to VA examiners and in written statements.  Thus, the 
Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  In addition, 
for purposes of increased rating claims, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Hypertrophic Cardiomyopathy

The Veteran is currently rated at 60 percent disabled for 
hypertrophic cardiomyopathy pursuant to Diagnostic Code 7020.

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7020, for 
cardiomyopathy, there must be consideration of various 
symptoms and test results, including the workload level in 
metabolic equivalent units (METs) at which a person develops 
certain acute symptoms.  When there has been more than one 
episode of acute congestive heart failure in the past year, 
or a workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent, a 60 percent rating is 
assigned.  Diagnostic Code 7020 provides that when 
cardiomyopathy is manifested by chronic congestive heart 
failure, or a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent, a 100 percent rating is assigned.  A 
30 percent rating is warranted for a workload of greater than 
5 METs but not greater than 7 METs that results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on EKG, echocardiogram or 
x-ray.  A 10 percent rating is warranted for a workload of 
greater than 7 METs but not greater than 10 METs which 
results in fatigue, angina, dizziness, or syncope; or 
continuous medication required.  

A MET represents the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute. When the level of METs at 
which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, a medical examiner's estimation of the level 
of activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note 2.  

Turning to the evidence, the Veteran had a VA authorized 
examination during June 2006.  The Veteran was diagnosed with 
hypertrophic cardiomyopathy.  An echocardiogram revealed mild 
left ventricular dysfunction with global hypokinesia and an 
estimated left ventricular ejection fraction of 40-45 
percent.  There was mild biatrial enlargement; upper limit 
normal aortic root diameter; trace to mild mitral 
regurgitation; mild triscupid regurgitation with mild 
pulmonary hypertension and trace pulmonic regurgitation.  

The Veteran was afforded an additional evaluation during 
November 2007.  The Veteran indicated that he had no history 
of congestive heart failure and has had no heart surgery.  
The Veteran complained of long standing dyspnea with 
significant exertion.  The examiner indicated that on 
objective examination there was no evidence of congestive 
heart failure.  The EKG findings were borderline abnormal 
changes possibly due to myocardial ischemia.  The examiner 
indicated that his interpretation was non-specific ST&T 
changes with a lack of ischemia confirmed by a negative 
stress test.  The stress test indicated that the Veteran had 
a METS of 12.  The examiner observed that the Veteran was 
service-connected for sarcoidosis which also caused him to 
have shortness of breath.  

To summarize, in order to receive a higher disability rating, 
the Veteran would have to suffer from chronic congestive 
heart failure, or a workload of 3 METs or less which resulted 
in dyspnea, fatigue, angina, dizziness, or syncope, or a left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  The medical evidence of record indicates 
that none of these criteria are met.  Indeed, the current 
METs do not even support a compensable evaluation for this 
disorder.  Thus, the claim for a higher disability rating 
must be denied.

Sarcoidosis 

The Veteran is currently evaluated as 30 percent disabled for 
sarcoidosis. 

Under Diagnostic Code 6846 for sarcoidosis, pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids warrants a 
30 percent rating.  Pulmonary involvement requiring systemic 
high dose (therapeutic) corticosteroids for control warrants 
a 60 percent rating.  A 100 percent disability rating is 
warranted for cor pulmonale or cardiac involvement with 
congestive heart failure or progressive pulmonary disease 
with fever, night sweats, and weight loss despite treatment.  
The condition can alternatively be rated as chronic 
bronchitis under Diagnostic Code 6600.  38 C.F.R. § 4.97, 
Diagnostic Code 6846 (2008).

Chronic bronchitis warrants a 30 percent rating where studies 
reveal FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 
56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  
A 60 percent rating is warranted where FEV-1 of 40- to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55- percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  FEV-1 less than 40 percent of predicted value, or; 
FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-
percent predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97, 
Diagnostic Code 6600 (2008). 

The Veteran was afforded a VA ordered examination during June 
2006.  The Veteran indicated that he took steroid medication 
daily with limitation of exertional activities due to his 
shortness of breath associated with his sarcoidosis.  
Pulmonary function tests indicated FVC at 56 percent and FEV-
1 at 47 percent of predicted.  

The Veteran also had an echocardiogram during June 2006 in 
the context of his VA authorized examination which revealed, 
among other things, mild tricuspid regurgitation with mild 
pulmonary hypertension and trace pulmonic regurgitation.  

Thus, when all the medical evidence of record is considered, 
the Veteran's sarcoidosis warrants the 100 percent disability 
rating under Diagnostic Code 6600 as he has pulmonary 
hypertension confirmed by echocardiogram.

Hypertension 

The Veteran is currently evaluated as 20 percent disabled 
under Diagnostic Code 7101 for hypertension.

A 20 percent rating is assigned for diastolic pressure which 
is predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  A 40 percent rating is assigned 
for diastolic pressure which is predominantly 120 or more.  A 
60 percent rating is assigned where diastolic pressure is 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2008). 
 
A note after the diagnostic code provides that hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  The term hypertension means that the diastolic blood 
pressure is predominantly 90 millimeters or greater.  
Isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 millimeters or greater with a 
diastolic blood pressure of less than 90 millimeters. 
 
The evidence fails to reflect that the Veteran's hypertension 
has resulted in diastolic pressure of 120 or more at any time 
during the pendency of his appeal.  In this regard, the Board 
notes that the Veteran's highest diastolic reading was 117, 
recorded during November 2005.  Thus, a claim for increased 
rating for hypertension must be denied. 
 
Overuse syndrome bilateral knees 
The Veteran's overuse syndrome is currently evaluated as 10 
percent disabling in the right knee and 10 percent in the 
left knee.

Under Diagnostic Code 5010 degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved under Diagnostic Code 5010.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  With 
any form of arthritis, painful motion is an important factor.  
It is the intention of the rating schedule to recognize 
actually painful, unstable or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59. 

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2008).
 
Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 
 
Limitation of extension of the leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage 
or inflammation in parts of the system, to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part or all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2008); see also 38 
C.F.R. §§ 4.45, 4.59 (2008).

Turning to the evidence of record, the Veteran was noted 
during June 2005 VA treatment that he had decreased range of 
motion over both patellar joints and bilateral crepitance.  
The Veteran underwent a right knee x-ray in June 2005 due to 
his complaints of pain.  The radiologist indicated there was 
no evidence of fracture or subluxation; however, there were 
minimal degenerative changes.  A July 2005 VA treatment note 
indicates that the Veteran could run for a good distance as 
long as he did so at his own pace.  The examiner indicated 
that the Veteran had arthralgias in both knees but no joint 
disease by x-ray evidence.  The examiner also indicated that 
there was no swelling or redness in the knees.  

The Veteran was afforded a VA authorized medical examination 
during June 2006.  The Veteran indicated that he had nearly 
constant pain of 8 out of 10 described as aching, cramping, 
burning and sharp.  The Veteran indicated he had no specific 
functional impairment and no limitation of standing or 
walking.  The Veteran's posture and gait were noted as 
normal.  Objective examination revealed normal ligaments and 
menisci and no deformity or ankylosis, but there was 
appreciable tenderness to palpitation.  The range of motion 
was noted at flexion to 100 degrees and extension to 0 
degrees bilaterally.  The examiner indicated that there was 
pain on flexion beginning at 100 degrees with further 
limitation past 100 degrees bilaterally due to pain on 
repetitive motion.  The examiner noted there was no further 
limitation due to fatigue, lack of endurance, or 
incoordination on repetitive motion.  The Veteran was 
diagnosed with bilateral patellar tendonitis.  

The Veteran had a bilateral knee MRI at the VAMC during 
August 2007.  The impression was that there was early 
degenerative osteoarthritis of the knee joints.  

Considering Diagnostic Codes 5260 and 5261 for reduced range 
of motion, the evidence shows that the range of motion of the 
Veteran's knees, including any limitation of motion due to 
pain, is currently at the noncompensable level during the 
entirety of the claims period.  SeeDeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Thus, the Veteran is fully compensated for 
his subjective complaints as the objective findings do not 
support a compensable rating for limitation of motion under 
Diagnostic Codes 5260 or 5261.  

The Board notes that the Veteran has recently been diagnosed 
with degenerative changes in his knees bilaterally; however, 
the Board additionally notes that application of Diagnostic 
Code 5003 would not yield an increased rating for the 
Veteran, as he is already in receipt of 10 percent ratings 
for each knee based on noncompensable limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 ("When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.").  

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the Veteran's disability.  However, there is 
no evidence that the Veteran suffers from dislocated 
semilunar cartilage or from malunion or nonunion of the tibia 
and fibula.  Thus, Diagnostic Codes 5258 and 5262 are not for 
application.  Additionally, the Board notes that the Veteran 
does not have recurrent subluxation, lateral instability or 
ankylosis.  Thus, Diagnostic Codes 5256 and 5257 are not for 
application.  

As a final matter, precedent opinions of the VA's General 
Counsel have held that dual ratings may be given for a knee 
disorder, with one rating for instability (Diagnostic Code 
5257) and one rating for arthritis with limitation of motion 
(Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 and 23-97.  
Another such opinion held that separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion) and 
Diagnostic Code 5261 (leg, limitation of extension) may be 
assigned for disability of the same joint.  VAOPGCPREC 9-
2004.  However, in the absence of subluxation, instability, 
flexion limited to a compensable degree or extension limited 
to a compensable degree, there is no basis for consideration 
of separate ratings under Diagnostic Codes 5257, 5260, or 
5261. 

Other considerations

The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are 
no exceptional or unusual factors with regard to the 
Veteran's knees, hypertension or hypertrophic cardiomyopathy.  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability levels and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims for his knees, hypertension and cardiomyopathy, that 
doctrine is not applicable in the instant appeal with respect 
to those issues.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to an initial rating in excess of 60 percent for 
hypertrophic cardiomyopathy, claimed as shortness of breath, 
is denied.

Entitlement to a 100 percent disability rating for 
sarcoidosis is granted, subject to the regulations applicable 
to the payment of monetary benefits.

Entitlement to an increased rating for hypertension, 
currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased rating for overuse syndrome right 
knee, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for overuse syndrome left 
knee, currently evaluated as 10 percent disabling, is denied.




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


